Citation Nr: 1514628	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-20 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to December 1982 and from October 2001 to October 2003.  The Veteran had additional service in the U.S. Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran requested a hearing before a Decision Review Officer (DRO).  The Veteran was scheduled for the hearing but failed to appear.  The Veteran requested a hearing before a Veterans Law Judge of the Board of Veterans Appeals.  However, subsequently, the Veteran withdrew her request.  Therefore, the Board finds that it may proceed with adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives care from the VA; however, records dated since October 2013 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file complete VA treatment records dated since October 2013.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Review of the claims file reveals that the Veteran receives care from Midtown Medical Center; however, treatment records dated since December 2012 have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete treatment records regarding the Veteran from the Midtown Medical Center dated since December 2012.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2011 the Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs identifying Dr. S., at Physician Choice Hearing and indicated that she was examined in July 2009.  A Department of the Army Reserve Health Readiness Program statement indicates that the Veteran was examined in July 2009.  An unrelated VA medical examination report dated in June 2010 indicates that the Veteran underwent a hearing test in July 2009.  Review of the claims file does not reveal the record of this testing.  On remand, after obtaining any necessary authorization, attempts must be made to obtain the record regarding the Veteran's audiological testing in July 2009.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A SHARE printout dated in June 2010 and in regard to SSA Basic Info, reports under LAF that a claim was denied.  It is unclear whether the Veteran applied for Social Security Administration benefits.  On remand, after obtaining any necessary authorization, attempt to obtain any records regarding a claim of the Veteran for Social Security Administration benefits.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  As this remand orders attempts to obtain and associate with the claims file additional treatment records, the Veteran must be afforded another VA medical examination after any records are obtained.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete records regarding the Veteran's treatment from VA dated since October 2013.

2.  After obtaining any necessary authorization, attempt to obtain complete treatment records regarding the Veteran from Midtown Medical Center and Dr. S, at Physician Choice Hearing.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Take all appropriate action to obtain complete copies of any SSA determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.

4.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any bilateral hearing loss found to be present. The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: 

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss was incurred in or aggravated by service?

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral hearing loss was caused by or permanently aggravated by the Veteran's hypertension, including the various medications the Veteran has been prescribed to treat her hypertension.  The examiner is asked to comment upon each hypertension medication prescribed.

In rendering the opinions the examiner must comment on the Veteran's report of exposure to loud noise by working in an office near the flight line.

The examiner should set forth a complete rationale for all findings and conclusions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

